MEMORANDUM OPINION
BLISS, Judge:
Appellant, Sandra Mae Turner Loper, hereinafter referred to as defendant was charged, tried and convicted in the Oklahoma County District Court, Case No. CRF—75-2975, for the offense of Larceny of Merchandise from a Retailer, After Former Conviction of a Felony, and she was sentenced to serve a term of imprisonment of ten (10) years. From this judgment and sentence a timely appeal has been perfected to this Court.
A careful reading of the record, and a study of the brief, reveal no assignment of error which would justify modification or reversal. Therefore, pursuant to this Court’s authority founded in 20 O.S.1971, § 49, we find the judgment and sentence should be, and hereby is, AFFIRMED.
BRETT, P. J., and BUSSEY, J., concur.